 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDMolded Acoustical Products, Inc. and TeamstersLocal 773, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 4-RC-1548110 December 1984DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in and objections to an election held 30 De-cember 1983 and the Regional Director's reportrecommending disposition of them. The electionwas conducted pursuant to a Stipulated ElectionAgreement. The tally of ballots shows 60 for and55 against the Petitioner, with 8 challenged ballots.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the RegionalDirector's findings and recommendations,' andfinds that a certification of representative should beissued.•CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Teamsters Local 773, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehous6men and Helpers of Amer-ica and that it is the exclusive collective-bargainingrepresentative of the employees in the followingappropriate unit:All full-time and regular part-time productionand maintenance employees of the Employerat its 110 Main Street, West Easton, Pennsyl-vania facility; BUT EXCLUDING all otheremployees of the Employer, including officeand plant clerical employees, professional em-ployees, leadmen, confidential employees,guards and supervisors as defined in the Act.MEMBER HUNTER, dissenting.Contrary to the Regional Director, I find thatthe Petitioner engaged in objectionable conduct bymaking an impermissible offer to waive its initiationfee. Accordingly, I would set aside the election.It is undisputed that the Petitioner, TeamstersLocal 773, distributed to the employees a campaign' Chairman Dotson emphasizes that the interpretation urged by theEmployer of the Union's statement that "All employees in the bargainingUnit will not have to pay the $50 00 Initiation Fee if they vote for theTeamsters"-1 e, that only those employees who voted for the Unionwould qualify for the waiver•Is unreasonable in light of the Board'sfully publicized secret-ballot procedureletter, dated 19 December 1983, which stated inpertinent part:[A]ll employees in the bargaining unit will nothave to pay the $50.00 Initiation Fee if theyvote for the Teamsters to represent them. Alsodues will not be payable until there is a sighedcontract.The Regional Director found that although thePetitioner's statement "may have been inartfullydrafted," it was sufficiently clear that the statementmeant that the Petitioner would waive the initi-ation fee for all unit employees, without distinction,if the Petitioner won the election and became theircollective-bargaining representative. He furtherfound that the statement did not require the em-ployees to join the Union or to take any otheraction before the election as a condition of theoffer to waive the initiation fee. The Regional Di-rector concluded that the waiver was offered to allemployees unconditionally and that therefore thePetitioner's statement was not violative of NLRB v.Savair Mfg. Co., 414 U.S. 270 (1973).-Contrary to the Regional Director, I find thatthe Petitioner's statement in its 19 December 1983letter with respect to the waiver of the initiationfee is ambiguous on its face. In the Regional Direc-tor's view the above statement is to be read as anunconditional offer to waive the initiation fee forall unit employees. However, the Regional Direc-tor's interpretation is not the only plausible inter-pretation. Rather, the statement is equally suscepti-ble of the interpretation that the offer to waive theinitiation fee was conditioned on the individual em-ployee's vote in the election and in my view theemployees reasonably could have so construed thestatement.' Such a waiver offer is impermissibleunder Savair. It is also well established that in cir-cumstances, as here, in which a union's offer towaive initiation fees is ambiguous, it is the union'sduty "to clarify that ambiguity or suffer whateverconsequences might attach to the employees' possi-ble interpretations of the ambiguity." Crane Co.,225 NLRB 657, 659 (1976). See Inland Shoe Mfg.Co., 211 NLRB 724, 725 (1974). It is apparent thatI cannot agree with Chairman Dotson that this interpretation of thePetitioner's statement is unreasonable in light of the Board's fully publi-cized secret-ballot procedure In my view, the Chairman's reliance on theBoard's secret-ballot procedure necessarily leads to the conclusion thatwaivers of initiation fees which are conditioned solely on how an em-ployee votes in an election are permissible Such a conclusion is clearlycontrary to Savazr Thus, I note that in Sawn,- the Court set forth theBoard's analysis in DIT-MCO, 163 NLRB at 1021-22. that "It is com-pletely illogical to characterize as improper Inducement or coercion" awaiver of initiation fees for those who vote "yes" when the whole prob-lem can be avoided by voting "no," and that the Court specifically re-jected that analysis as ignoring the realities of the situation See 414 U Sat 277-278273 NLRB No. 21 MOLDED ACOUSTICAL PRODUCTS157the Petitioner here did not clarify its offer to waivethe initiation fee.22 In this regard, I note that in its brief in opposition to the Employer'sexceptions the Petitioner, in arguing that no hearing is warranted in thiscase, states "In this case the' letter containing the waiver language speaksfor Itself There is no dispute as to any issue of material fact because theonly material fact is the letter itself"Accordingly, I find, contrary to the RegionalDirector, that the Petitioner's offer to waive its ini-tiation fee was violative of Savair and I would sus-tain the Employer's objection, set aside' the elec-tion, and direct a second election.I therefore dissent from my colleagues' adoptionof the Regional Director's report.